Case 2:20-cv-02286-JMA-ARL Document 1 Filed 05/21/20 Page 1 of 5 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


  DONNA ANN GABRIELE CHECHELE,
  MARK RUBENSTEIN, and                                                 ECF CASE
  DEBORAH DONOGHUE,

                 Plaintiffs,                                        No. 20-cv-2286
                         – v. –
                                                                     COMPLAINT
  TFS FINANCIAL CORPORATION,

                 Defendant.



                 Plaintiffs Donna Ann Gabriele Chechele, Mark Rubenstein, and Deborah

  Donoghue (collectively, “Plaintiffs”), by their undersigned attorneys, as and for their

  Complaint herein, respectfully allege as follows on knowledge as to themselves and their

  own acts and on information and belief as to all other matters:


                               JURISDICTION AND VENUE

                 1.      The Court has jurisdiction over this action pursuant to the

  provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended (the

  “Act”) 15 U.S.C. § 78p(b), as well as under Section 27 and other relevant sections of the

  Act.

                 2.      Venue is proper in this Court pursuant to Section 27 of the Act, 15

  U.S.C. § 78aa. The common stock of Defendant TFS Financial Corporation (“TFS”) is

  registered and traded on The NASDAQ Stock Market, LLC. Some or all of the

  transactions giving rise to TFS’s Section 16(b) recovery as described herein were

  executed through market makers located in this District, and some or all of the services
Case 2:20-cv-02286-JMA-ARL Document 1 Filed 05/21/20 Page 2 of 5 PageID #: 2



  rendered by Plaintiffs’ counsel for which payment is sought in connection with that

  recovery were rendered in whole or in part within this District.


                                          THE PARTIES

                 3.      At all relevant times, Defendant TFS was and is a federally

  chartered corporation with principal offices at 7007 Broadway Avenue, Cleveland, Ohio

  44105.

                 4.      Each of the Plaintiffs is a stockholder of TFS.

                 5.      At all relevant times, the issued and outstanding shares of common

  stock of TFS were registered pursuant to Section 12(b) of the Act, 15 U.S.C. § 78l(b), and

  directors, officers, and 10% stockholders of TFS were subject to Section 16 of the Act.


                                    CLAIM FOR RELIEF

                 6.      On November 20, 2019, Martin J. Cohen (“Cohen”), a director of

  TFS, sold 1,018 shares of the Company’s common stock at a price equal to $20.06 per

  share.

                 7.      On November 27, 2019, Cohen sold an additional 8,982 shares of

  the Company’s common stock at a price equal to $20.15 per share.

                 8.      On May 13, 2020, less than six months after the sales described in

  paragraphs 6-7 above, Cohen purchased 10,000 shares of the Company’s common stock

  at a price equal to $14.08 per share.

                 9.      As a result of the foregoing purchases and sales, Cohen realized

  short-swing profit of $60,608.38, more or less, which Cohen was required to disgorge to

  TFS under Section 16(b) of the Act.

                 10.     Each of the Plaintiffs, through their undersigned counsel, sent



                                              -2-
Case 2:20-cv-02286-JMA-ARL Document 1 Filed 05/21/20 Page 3 of 5 PageID #: 3



  similar demands to TFS, all of which requested that TFS recover the short-swing profits

  realized by Cohen from the purchases and sales described above, as provided under

  Section 16(b). The Plaintiffs’ demands were all sent by e-mail to TFS on May 15, 2020,

  within hours of the public disclosure of Cohen’s short-swing stock purchase.

                 11.     As a direct and proximate result of Plaintiffs’ demands, TFS

  recovered $60,608.38 in short-swing profit from Cohen.

                 12.     TFS notified the Plaintiffs of the disgorgement on May 20, 2020.

                 13.     Without denying Plaintiffs’ contribution to its recovery, TFS has

  refused to respond to Plaintiffs’ further inquiries about the matter. TFS’s representative

  has said only that Plaintiffs’ counsel were “not the first person to contact us about this

  issue.”

                 14.     Each of the Plaintiffs retained their respective undersigned counsel

  to investigate Cohen’s reported short-swing trading in TFS’s common stock, to promptly

  make demand on TFS regarding Cohen’s Section 16(b) violation, and to prepare all

  pleadings, proofs, and papers as may be necessary and proper to commence an action to

  recover short-swing profits from Cohen on behalf of TFS in the event that TFS failed or

  refused to recover the profits from Cohen within 60 days, as provided by Section 16(b).

                 15.     The Plaintiffs agreed to pay a fair and reasonable fee to their

  respective counsel for legal services rendered, contingent upon TFS’s reimbursing the

  Plaintiffs in the amount of the legal fees incurred.

                 16.     By taking action to investigate and recover any short-swing profits

  from Cohen in response to Plaintiffs’ demands, TFS ratified and accepted the benefit of

  the services rendered by Plaintiffs’ counsel. Plaintiffs are now entitled to recover from




                                               -3-
Case 2:20-cv-02286-JMA-ARL Document 1 Filed 05/21/20 Page 4 of 5 PageID #: 4



  TFS a fair and reasonable fee for the services contingently undertaken and diligently

  performed by their respective counsel, in an amount proportional to any recovery

  generated for TFS’s benefit.

                 17.     A fee in an amount equal to 25% of the funds recovered from

  Cohen fairly and reasonably values the services of Plaintiffs’ counsel in light of the

  windfall recovery those services produced for TFS.

                                   [prayer for relief follows]




                                               -4-
Case 2:20-cv-02286-JMA-ARL Document 1 Filed 05/21/20 Page 5 of 5 PageID #: 5




                               PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully demand judgment:

        (a)   Against TFS and for the benefit of each of the Plaintiffs’ undersigned

              counsel, for services and benefits conferred in the total amount of $15,152,

              inclusive of out-of-pocket costs and disbursements, together with the costs

              of this action; and

        (b)   For such other, further, and/or different relief as the court may deem just

              and proper.

  Dated: May 21, 2020
         New York, New York
                                         Respectfully submitted,


                                         /s/ James A. Hunter

                                         James A. Hunter (JH-1910)
                                         HUNTER & KMIEC
                                         255 West 94th St. #10M, New York NY 10025
                                         (646) 666-0122 | hunter@hunterkmiec.com
                                         Attorneys for Plaintiff Donna Ann Gabriele Chechele

                                         /s/ Miriam Tauber

                                         Miriam Tauber (MT-1979)
                                         MIRIAM TAUBER LAW PLLC
                                         885 Park Ave, #2A, New York NY 10075
                                         (323) 790-4881 | miriamtauberlaw@gmail.com
                                         Attorney for Plaintiff Mark Rubenstein

                                         /s/ David Lopez

                                         David Lopez (DL-6779)
                                         LAW OFFICES OF DAVID LOPEZ
                                         PO Box 323 | 171 Edge of Woods Rd.
                                         Southampton, NY 11969
                                         (631) 287-5520 | davidlopezesq@aol.com
                                         Attorney for Plaintiff Deborah Donoghue




                                           -5-
